Citation Nr: 1427166	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO. 09-01 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for residuals of a rotator cuff tear (right shoulder disability).

2. Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected residuals of right shoulder rotator cuff tear.

3. Entitlement to service connection for a back disability, to include as secondary to service-connected residuals of right shoulder rotator cuff tear or secondary to a cervical spine disability.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1983 to September 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In his substantive appeal, received by the RO in January 2009, the Veteran requested a hearing before the Board.  The hearing was scheduled for September 2011, and the Veteran was notified in writing in advance of the date, time, and location of his requested hearing.  He did not appear for that hearing and has offered no cause for his absence.  The hearing request therefore is deemed withdrawn.  38 C.F.R. § 20.702(d) (2013).

A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The assignment of 30 percent evaluation for the right shoulder disability does not constitute the maximum available benefit for the period on appeal.  Therefore, the claim for an increased evaluation for the right shoulder disability remains before the Board.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal for a higher rating for the right shoulder disability, the matter of unemployability due to the service-connected right shoulder has been raised by the record.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and it is for appellate consideration.  Accordingly, the issues for Board consideration are as listed on the title page of this decision.

The issue of entitlement to service connection for a left shoulder disability was previously referred to the Agency of Original Jurisdiction (AOJ).  However, it is not clear that any action has been taken with respect to this issue.  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.

The issues of entitlement to service connection for cervical spine and back disabilities, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is right hand dominant.

2. During the period on appeal the Veteran's right shoulder disability has been manifested by weakness, pain, fatigue, and lack of endurance.

3. During the period on appeal the Veteran's right shoulder disability has at worst been limited to 30 degrees of flexion, 30 degrees of abduction, 10 degrees of internal rotation, and 15 degrees of external rotation.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for the right shoulder disability have not been met at any point during the claims period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5200-5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in April 2007 and June 2008 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports of VA examinations, along with VA treatment records, private treatment records, Social Security Administration records, and lay evidence.  The Veteran was also offered a hearing before the Board, but did not appear and has not provided good cause for his absence.  As such, his request for a hearing is considered withdrawn.


The Veteran also testified at an April 2012 hearing before a Decision Review Officer (DRO).  38 C.F.R. 3.103(c)(2) (2013) requires that the DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by an accredited representative of the Disabled American Veterans.  During the Veteran's hearing, the DRO and the Veteran's representative asked the Veteran questions about the nature and severity of his residuals of the rotator cuff tear.  The DRO asked the Veteran about the progression and onset of the disability and whether he was receiving treatment outside of VA.  The DRO also asked if the Veteran had any additional evidence he wished to submit.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Additionally, the Veteran's claim was remanded in February 2012 to schedule the Veteran for an appropriate VA examination and to obtain any outstanding VA treatment records.  The record contains additional VA treatment records from the American Lake VAMC and Bremerton CBOC.  The record also reflects that a VA examination was completed in March 2012 in accordance with the remand directive.  The examination contains adequate and sufficient results and findings on which to properly rate the Veteran's right shoulder disability.  As such, the Board finds that the February 2012 remand directives were substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in May 2007, November 2010, and March 2012.  The Board finds that the VA examinations, taken as a whole, were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Increased Ratings - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Shoulder and arm disability ratings are found under 38 C.F.R. § 4.71(a), Diagnostic Codes (DC) 5200-5203.  Under DC 5200, a 30 percent rating is warranted for favorable ankylosis of the major scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head.  A 40 percent rating requires intermediate between favorable and unfavorable ankylosis of the major scapulohumeral articulation.  A 50 percent rating requires unfavorable ankylosis of the major scapulohumeral articulation, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a (2013).

Under DC 5201 (arm, limitation of motion of), a 20 percent rating for either the major or minor shoulder is assigned where arm motion is limited to shoulder level.  A 30 percent rating for the major shoulder is assigned where limitation of motion is midway between the side and shoulder level.  A 40 percent rating for the major shoulder is assigned where arm motion is limited to 25 degrees from the veteran's side.

Under DC 5202, a 20 percent rating is warranted for malunion of the humerus of the upper extremity with moderate deformity, and 30 percent is warranted when there is marked deformity of the major upper extremity.  A 20 percent rating is warranted for infrequent episodes of recurrent dislocation of the scapulohumeral joint of the upper extremity with guarding of movement only at the shoulder level, and a 30 percent rating is warranted when there is frequent episodes of recurrent dislocation of the major scapulohumeral joint with guarding of all arm movements.  A 50 percent rating requires fibrous union of the major humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  An 80 percent rating requires loss of the head of the major humerus (flail shoulder).  38 C.F.R. § 4.71a (2013).

Under DC 5203, malunion of a major clavicle or scapula, or nonunion of a major clavicle or scapula without loose movement, warrants a 10 percent rating.  A 20 percent rating requires nonunion with loose movement or dislocation.  These disabilities may also be rated on the basis of impairment of function of the contiguous joint.  The 20 percent rating is the maximum rating available under DC 5203.  38 C.F.R. § 4.71a (2013).

In every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Shoulder level is equivalent to 90 degrees of shoulder flexion or abduction.  Id.

III. Increased Rating - Right Shoulder Disability

The Veteran's right shoulder disability is rated as 30 percent disabling under 38 C.F.R. § 4.71(a), DC 5201.

The evidence during the period on appeal consists of VA treatment records and examination reports.  The treatment notes indicate that the Veteran has had a long history of right shoulder pain that has become worse since 2006.  A July 2011 VA treatment note reflects that the Veteran was experiencing painful motion of the right shoulder that was limited to 70 degrees of flexion and 45 degrees of abduction with normal external and internal rotation.  X-rays taken in May 2007, November 2010, and March 2012 show degenerative changes of the shoulder which otherwise appeared normal.

The Veteran was provided examinations in May 2007, November 2010, and March 2012.  The May 2007 report reflects that the Veteran had a 20 year history of shoulder pain.  He complained of fatigue, swelling, giving way, lack of endurance, locking, and weakness.  The examiner noted that the Veteran was right hand dominant.  Range of motion testing revealed flexion to 60 degrees, abduction to 80 degrees, external rotation to 60 degrees and internal rotation to 30 degrees.  Following repetitive motion testing, the examiner observed that flexion and abduction were both limited an additional 10 degrees by pain, weakness, fatigue, and lack of endurance.

The November 2010 examination report reflects that the Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness and pain.  He also reported flare-ups once per day that were relieved by resting.  He denied subluxation, drainage, locking, deformity, dislocation, effusion, and surgical intervention.  Additionally, the Veteran reported difficulty with dressing, bathing, housework, lawn work, driving, writing, and lifting.  Physical examination revealed weakness and tenderness.  There were no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, guarding of movement, malalignment, subluxation, ankylosis, or scars.  Range of motion testing revealed flexion to 70 degrees; abduction to 55 degrees; external rotation to 30 degrees; and internal rotation to 10 degrees.  Ranges of motion were the same after repetitive testing and pain and weakness were found to additionally limit joint function after repetitive use.  The examiner noted that the Veteran's daily activities were limited by shoulder pain.

The most recent March 2012 examination report reflects that cold weather increases the Veteran's shoulder pain and flare-ups occur daily.  Physical examination of the shoulder revealed tenderness but no swelling.  Range of motion testing resulted in flexion to 30 degrees, abduction to 30 degrees, external rotation to 15 degrees and internal rotation to 60 degrees.  Repetitive testing did not result in any additional limitation of motion.  Additionally, no weakness, lack of endurance, or incoordination were observed.  The examiner opined that the functional impairment of the Veteran's shoulder was severe.

At the April 2011 DRO hearing, the Veteran testified that he could not lift his arm over his head or grasp things very well.  His arm would shake when he tries to lift items.  He indicated that he was right hand dominant and that his shoulder hurt all the time, with increasing pain levels during activity.  He also stated that he could only raise his arm 10 to 15 degrees.

Initially, the Board notes that there is no evidence of functional impairment comparable to ankylosis, even with consideration of pain on use, during this period.  The absence of functional impairment comparable to ankylosis is established by the demonstrated range of motion of the right shoulder in degrees, with pain, on clinical examinations discussed above.  As such, DC 5200 is not for application.  The evidence also does not demonstrate that the Veteran's symptoms included loss of head (flail shoulder), nonunion of (false flail joint), fibrous union, or malunion with deformity.  As these symptoms are required for a rating in excess of 30 percent, DC 5202 is also not applicable.  Additionally, there is no evidence of recurrent dislocation or impairment of the scapula or clavicle, therefore, DC 5203 is not for application.  In light of the above, the Board will focus on DC 5201 in determining whether a rating in excess of 30 percent is warranted.

The Board finds that an evaluation in excess of 30 percent is not warranted for the entire period on appeal.  Under DC 5201, a 40 percent disability rating is warranted for the dominant arm when the veteran is unable to raise the arm beyond 25 degrees.  As described above, the medical evidence reflects that at no point was the Veteran's right shoulder limited to 25 degrees of flexion or abduction.  The evidence reflects that at worst, the Veteran's range of motion was limited to 30 degrees of abduction and 30 degrees of flexion.  As such, a 40 percent rating is not warranted for this period under DC 5201.  The Board notes that the Veteran testified to having only 10 to 15 degrees of flexion in his right shoulder.  However, while the Veteran is competent to observe the range of motion in his shoulder (see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)), the Board does not find his testimony persuasive when compared to the medical evidence of record which reflects that at worst the Veteran was limited to 30 degrees of flexion and abduction. 

In reaching the above conclusions, the Board has considered the Veteran's functional loss due to pain or due to weakness, fatigability, lack of endurance, or pain on movement of the right shoulder joint under 38 C.F.R. §§  4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The Veteran has complained about pain that has intensified during the period on appeal, and he is competent to describe this pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His statements regarding painful motion are also supported by the medical evidence.  However, pain alone is not a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

The evidence demonstrates that the Veteran has movement, albeit painful movement, beyond the range required for a higher evaluation under DC 5201.  Additionally, while symptoms of weakness, pain, fatigue, and lack of endurance were observed at the May 2007 examination, and pain and weakness at the November 2010 examination, the evidence does not demonstrate that these symptoms result in increased functional limitation.  Specifically, range of motion testing conducted in November 2010 and March 2012 revealed that the Veteran was able to achieve the same range of motion after repetitive use despite reported weakness, pain, and fatigue.  It is notable that the May 2007 examiner observed the Veteran's range of motion was limited an additional 10 degrees following repetition.  However, even taking this additional limitation into account, he still had better range of motion in May 2007 than he did in March 2012.  Which is to say that the Veteran's functional impairment was not equivalent to the inability to raise his arm beyond 25 degrees.  Further, the March 2012 examiner did not find any evidence of weakness, lack of endurance, or incoordination upon physical examination.  As such, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his service-connected right shoulder disability to warrant a higher rating for right arm restrictions under DC 5201.  The functional limitations associated with severely restricted range of motion are contemplated by the rating criteria.  This includes difficulty with daily activities such as bathing, dressing, and other household chores.  Additionally, while the Veteran reports flare-ups, he also indicates that they do not cause incapacitating episodes and are relieved by rest.  The record is negative for evidence that flare-ups of his shoulder pain additionally limit is range of motion or functionality other than increased pain; a condition that was noted during repetitive motion testing and did not additionally limit his range of motion.  The evidence, specifically the repetitive motion testing, does not demonstrate that the Veteran's painful motion, or any weakness, fatigue, or lack of endurance he may experience, results in a functional loss that more closely approximated an inability to raise his arm above 25 degrees, or ankylosis.  DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.71a, DC 5201.  As such, a higher disability rating is not warranted for this period.

Finally, as the weight of the evidence is against the claim for a rating in excess of that already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VI. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right shoulder disability is specifically contemplated by the schedular rating criteria.  The Veteran's right shoulder disability has been manifested by degenerative arthritis, weakness, painful motion, lack of endurance, fatigue, and compensable limitation of motion.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5200, 5201, 5202, 5203.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.


ORDER

Entitlement to a disability rating in excess of 30 percent for the right shoulder disability is denied.


REMAND

After review of the claims file, the Board has determined that additional development is required prior to adjudication of the Veteran's claims.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

In a prior Board decision, the Veteran's claim for service connection for a cervical spine disorder and back disorder were remanded in order to obtain a medical opinion as to the question of etiology.  In accordance with the remand instructions, the Veteran was provided a VA examination in March 2012.  The examination report contains an opinion addressing a direct-incurrence theory of entitlement, as well as an opinion as to whether the Veteran's cervical spine disorder is secondary to his right shoulder disability.  It also contains an opinion as to whether the Veteran's back disability is secondary to his right shoulder disability or cervical spine disability.  However, both opinions on secondary service connection are inadequate for VA purposes.

Specifically, the opinion with regard to the cervical spine issue does not directly address whether the right shoulder disability chronically aggravated the Veteran's cervical spine disorder.  Rather, the examiner states that he does not think the cervical spine is secondary to the service-connected right shoulder disability.  Further, the examiner opined that the Veteran's cervical spine disability pre-existed service.  However, he did not indicate that it clearly and unmistakably pre-existed service, or that the Veteran's cervical spine disability was not clearly and unmistakably aggravated beyond the natural progression of the injury during service.  38 C.F.R. § 3.306.

Importantly, the Court of Appeals for Veterans Claims (CAVC or Court) has found that it is not at all clear that a medical opinion finding that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, encompasses the question of aggravation under 38 C.F.R. § 3.310.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See Id. (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).

As the examiner did not specifically address the question of aggravation regarding the Veteran's cervical spine disability in the March 2012 examination report, and did not meet the requirements of 38 C.F.R. § 3.306 regarding pre-existing conditions, the examination is inadequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, remand is necessary in order to obtain a new medical opinion.

As for the opinion regarding the etiology of the Veteran's back disability, the examiner did not provide any rationale or explanation for why it was not caused or aggravated by the service-connected right shoulder disability.  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As the examiner provided no rationale to support his conclusion, the opinion is inadequate for VA purposes and remand is required.

As noted in the Introduction, during the pendency of the Veteran's claim for an increased evaluation, he asserted that his service-connected disabilities render him unemployable.  (See the June 2007 VA Form 8940.)  In an August 2008 rating decision the RO denied entitlement to a TDIU.  However, at the March 2012 VA examination, the Veteran reported that he had to stop working in 2006 due to his shoulder condition.  As such, the TDIU claim has been re-raised by the record.  A TDIU claim, when raised by the record, is before the Board as a component of his claim for an increased evaluation.  Rice, supra.

In light of the above, the TDIU claim before the Board is a component of his claim for an increased evaluation.  In this regard, the record is negative for an opinion as to whether the Veteran is precluded from employment due to his service-connected disabilities.  As such, remand is necessary in order to obtain an opinion.

Accordingly, the above issues are REMANDED for the following action:

1.  Return the Veteran's claims file to the March 2012 VA examiner, or suitable substitute if unavailable.  The claims file including a copy of this remand must be made available.  Any medically indicated tests should be conducted.  After review of all of the evidence, the examiner is asked to opine as to the following:

(a) Whether the Veteran's cervical spine disability clearly and unmistakably (i.e. obvious and manifest) pre-existed service and also clearly and unmistakably did not permanently worsen beyond the natural progression of the disease while in service.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability is caused or aggravated by his service-connected right shoulder disability.

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability is caused or aggravated by his service-connected right shoulder disability or cervical spine disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner should consider the medical records and the Veteran's complete medical history in providing his opinion.  If additional examination of the Veteran is required to provide the requested opinion, such examination should be scheduled.

The examiner is requested to provide a complete rationale for any opinion offered.
2.  Forward the Veteran's claims folder to an appropriate clinician for review and to provide a retroactive opinion as to the functional effects of the Veteran's service-connected disabilities, alone or in concert, on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience at any time since October 2006.  When offering this opinion the examiner must not consider the effects of age or any non-service connected disability.  A complete rationale must be provided for the opinion offered.

3.  After undertaking any other development deemed appropriate, the RO should adjudicate entitlement to a TDIU.  If the scheduler requirements for TDIU under 38 C.F.R. § 4.16(a) are not met, the RO must refer the Veteran's claim to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b).

4.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond before the appeal is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


